 
EXHIBIT 10.3
 
INVESTMENT MANAGEMENT TRUST AGREEMENT
 
This Agreement is made as of March 30, 2006 by and between Phoenix India
Acquisition Corp. (the “Company”) and American Stock Transfer & Trust Company
(“Trustee”).
 
WHEREAS, the Company’s Registration Statement on Form S-1, No. 333-128008
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective as of the date hereof by the Securities and
Exchange Commission (“Effective Date”); and
 
WHEREAS, the Company has agreed to issue securities in a private placement that
will occur immediately prior to the IPO (the "Placement"); and


WHEREAS, Rodman & Renshaw, LLC (“Rodman”) is acting as the representative of the
underwriters in the IPO; and
 
WHEREAS, as described in the Company’s Registration Statement, and (i) in
accordance with the Company’s Certificate of Incorporation $45,877,500 of the
net proceeds of the IPO ($52,647,871 if the underwriters’ over-allotment option
is exercised in full), (ii) in accordance with the Private Placement Unit
Agreement, dated March 30, 2006, among the Company, Rodman and certain
purchasers, $750,000 of the gross proceeds of the Placement and (iii) in
accordance with the Underwriting Agreement, dated March 30, 2006 between the
Company and Rodman, as representative of the underwriters, an additional
$1,970,000 ($2,265,500 if the underwriters’ over-allotment option is exercised
in full), representing a portion of the underwriters’ discount (the “Contingent
Discount”) which Rodman , on behalf of the underwriters, has agreed to deposit
into the Trust Account (as defined below), will be delivered to the Trustee to
be deposited and held in a trust account for the benefit of the Company and the
holders of the Company’s common stock, par value $.0001 per share, of the
Company (“Common Stock”) included in the units of the Company’s securities
issued in the IPO (the amount to be delivered to the Trustee will be referred to
herein as the “Property,” the stockholders for whose benefit the Trustee shall
hold the Property will be referred to as the “Public Stockholders,” and the
Public Stockholders Rodman and the Company will be referred to together as the
“Beneficiaries”); and in the event the securities offered in the IPO are
registered in Colorado, pursuant to Section 11-51-302(6) of the Colorado Revised
Statutes (the “CRS”). A copy of Section 11-51-302(6) of the CRS is attached
hereto and made a part hereof; and
 
WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property; and
 
NOW, THEREFORE, IT IS AGREED:
 
1.       Agreements and Covenants of Trustee . The Trustee hereby agrees and
covenants to:
 
(a)  Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, including without limitation, the terms of Section
11-51-302(6) of the CRS, in a segregated trust account (“Trust Account”)
established by the Trustee at a branch of JP Morgan Chase NY Bank selected by
the Trustee;
 
(b)  Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;
 
(c)  In a timely manner, upon the instruction of the Company, to invest and
reinvest the Property in any “Government Security.” As used herein, Government
Security means any Treasury Bill issued by the United States, having a maturity
of 180 days or less or in any open ended investment company registered under the
Investment Company Act of 1940 that holds itself out as a money market fund
meeting the conditions of paragraphs (c)(2), (c)(3) and (c)(4) under Rule 2a-7
promulgated under the Investment Company Act of 1940;
 
 
 

--------------------------------------------------------------------------------

 
(d)  Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;
 
(e)  Notify the Company and Rodman of all communications received by it with
respect to any Property requiring action by the Company;
 
(f)  Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of the tax returns for the
Trust Account;
 
(g)  Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
and/or Rodman to do so;
 
(h)  Render to the Company and to Rodman, and to such other person as the
Company may instruct, monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account; and
 
(i)  As of the date of the consummation of a business combination (“Business
Combination”), commence liquidation of the Trust Account upon receipt of the
Officers’ Certificate signed by the Chairman or President and the Chief
Financial Officer in accordance with the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as Exhibit A
or Exhibit B, signed on behalf of the Company by its Chairman or President and
complete the liquidation of the Trust Account and distribute the Property in the
Trust Account only as directed in the Termination Letter and the other documents
referred to therein. The Trustee understands and agrees that disbursements from
the Trust Account shall be made only pursuant to a duly executed Termination
Letter, together with the other documents referenced herein, including, without
limitation, an independently certified oath and report of inspector of election
in respect of the shareholder vote in favor of the Business Combination. In all
cases, the Trustee shall provide Rodman with a copy of any Termination Letters,
Officers’ Certificates and/or any other correspondence that it receives with
respect to any proposed withdrawal from the Trust Account promptly after it
receives same; and
 
(j)  As of the date 18 months from the date of this Agreement (the “LOI
Termination Date”) (or 24 months from the date hereof in the event the Company
has executed the Letter of Intent (defined below) prior to the LOI Termination
Date but failed to consummate a Business Combination (“Second Termination
Date”), commence liquidation of the Trust Account. The Trustee, upon
consultation with the Company and Rodman, shall deliver a notice to Public
Stockholders of record as of the LOI Termination Date or Second Termination
Date, whichever the case may be, by U.S. mail or via the Depository Trust
Company (“DTC”), within five days of the LOI Termination Date or Second
Termination Date, to notify the Public Stockholders of such event and take such
other actions as it may deem necessary to inform the Beneficiaries. The Trustee
shall deliver to each Public Stockholder its ratable share of the Property
against satisfactory evidence of delivery of the stock certificates by the
Public Stockholders to the Company through DTC, its Deposit Withdraw Agent
Commission (DWAC) system or as otherwise presented to the Trustee.
Notwithstanding the foregoing, if the Trustee receives a bona fide, executed
letter of intent or engagement letter (the “Letter of Intent”) for a Business
Combination prior to the LOI Termination Date accompanied by an Officers’
Certificate as described in Section 3(e) hereof, then the Trustee shall forego
or suspend any liquidation of the Trust Account until the earlier of a Business
Combination or the Second Termination Date.
 
 
2

--------------------------------------------------------------------------------

 

2.       Limited Distributions of Income on Property .


(a) Upon receipt by the Trustee of an Officer’s Certificate signed by either of
the Chairman of the Board or President and Chief Financial Officer of the
Company certifying as true, accurate and complete a copy of any tax return
required to be filed on behalf of the Trust Account in respect of income earned
on the Property held therein, the Trustee shall deliver to the Company for
submission to the appropriate taxing authority a check made payable to the order
of such taxing authority in the amount required to pay such taxes; provided ,
however , that in no event shall the aggregate amount of all checks issued to
taxing authorities pursuant to this Section 2(a) exceed the income in respect of
which such taxes are due and owing.


(b)  Upon one or more written requests from the Company, which may be given not
more than once in any calendar month period, the Trustee shall distribute to the
Company interest earned on the Trust Account, net of taxes payable, up to a
maximum of $1,250,000. The distributions requested by the Company may be for any
amount, provided that (i) in the aggregate, all distributions under this Section
2(b) may not exceed $1,250,000 and (ii) that such distributions may only be made
if and to the extent that interest has been earned on the amount initially
deposited into the Trust Account.


(c) Except as provided in Sections 2(a) and 2(b) above, no other distributions
from the Trust Account shall be permitted except in accordance with Sections
1(i) and 1(j) hereof.
 
3.       Agreements and Covenants of the Company . The Company hereby agrees and
covenants to:
 
(a)  Provide all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman, President or Chief Financial Officer. In addition, except
with respect to its duties under paragraph 1(i) and (j) above, the Trustee shall
be entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith believes to be given by
any one of the persons authorized above to give written instructions, provided
that the Company and/or Rodman shall promptly confirm such instructions in
writing; and
 
(b)  Hold the Trustee harmless and indemnify the Trustee from and against any
and all expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any action, suit or other proceeding
brought against the Trustee involving any claim, or in connection with any claim
or demand which in any way arises out of or relates to this Agreement, the
services of the Trustee hereunder, or the Property or any income earned from
investment of the Property, except for expenses and losses resulting from the
Trustee’s gross negligence or willful misconduct. Promptly after the receipt by
the Trustee of notice of demand or claim or the commencement of any action, suit
or proceeding, pursuant to which the Trustee intends to seek indemnification
under this paragraph, it shall notify the Company in writing of such claim
(hereinafter referred to as the “Indemnified Claim”); provided, that the failure
to deliver such notification shall not preclude the Trustee from seeking
indemnification pursuant to this Section3(b) so long as such failure to deliver
such notification has not prejudiced, or it is not reasonably expected to
prejudice, the Company in respect of such demand or claim or the commencement of
any action, suit or proceeding related thereto. The Trustee shall have the right
to conduct and manage the defense against such Indemnified Claim, provided, that
the Trustee shall obtain the consent of the Company with respect to the
selection of counsel, which consent shall not be unreasonably withheld. The
Company may participate in such action with its own counsel; and
 
(c)  Pay the Trustee an initial acceptance fee of $1,000 and an annual fee of
$3,000 (it being expressly understood that the Property shall not be used to pay
such fee). The Company shall pay the Trustee the initial acceptance fee and
first year’s fee at the consummation of the IPO and thereafter on the
anniversary of the Effective Date. The Trustee shall refund to the Company the
fee (on a pro rata basis) with respect to any period after the liquidation of
the Trust Fund. The Company shall not be responsible for any other fees or
charges of the Trustee except as may be provided in Section 2(b) hereof (it
being expressly understood that the Property shall not be used to make any
payments to the Trustee under such section); and
 
 
3

--------------------------------------------------------------------------------

 
(d)  In the event that the Company consummates a Business Combination and the
Trust Account is liquidated in accordance with Section 1(i) hereof, the Trustee
or another independent party designated by Rodman shall act as the inspector of
election to certify the results of the shareholder vote; and
 
(e)  The Officers’ Certificate referenced in Sections 1(i) and (j) hereof shall
require the Chairman or President and Chief Financial Officer of the Company to
each certify the following (wherever applicable): (1) prior to the LOI
Termination Date, the Company has entered into a bona fide Letter of Intent with
a target business; and/or (2) prior to the LOI Termination Date, the Company has
entered into a Business Combination with a target business, the terms of which
are consistent with the requirements set forth in the Registration Statement;
and/or (3) prior to the Second Termination Date, the Company has entered into a
Business Combination with a target business, the terms of which are consistent
with the requirements set forth in the Registration Statement; and (4) the Board
of Directors (the “Board”) pursuant to the unanimous written consent of the
Board has approved (where applicable): (i) the Business Combination; and/or (ii)
Letter of Intent. A copy of such consent shall be attached as an exhibit to the
Officers’ Certificate.
 
4.       Limitations of Liability . The Trustee shall have no responsibility or
liability to:
 
(a)  Take any action with respect to the Property, other than as directed in
Section 1 hereof and the Trustee shall have no liability to any party except for
liability arising out of its own gross negligence or willful misconduct;
 
(b)  Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;
 
(c)  Change the investment of any Property, other than in compliance with
Section 1(c);
 
(d)  Refund any depreciation in principal of any Property;
 
(e)  Assume that the authority of any person designated by the Company and
Rodman to give written instructions hereunder shall not be continuing unless
provided otherwise in such designation, or unless the Company and Rodman shall
have delivered a written revocation of such authority to the Trustee;
 
(f)  The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons. The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;
 
 
4

--------------------------------------------------------------------------------

 
(g)  Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement,
unless an officer of the Trustee has actual knowledge thereof, written notice of
such event is sent to the Trustee or as otherwise required under Section 1(i)
hereof; and
 
(h)  Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account).
 
5.       Certain Rights Of Trustee .
 
(a)  Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or opinion of counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or opinion of counsel. The Trustee may consult with
counsel and the advice of such counsel or any opinion of counsel shall be full
and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.
 
(b)  The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
 
(c)  The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Agreement.
 
(d)  The Trustee shall not be responsible for and makes no representation as to
the validity or adequacy of this Agreement; it shall not be accountable for the
Company’s use of the proceeds from the Trust Account. Notwithstanding the
effective date of this Agreement or anything to the contrary contained in this
Agreement, the Trustee shall have no liability or responsibility for any act or
event relating to this Agreement or the transactions related thereto which
occurs prior to the date of this Agreement, and shall have no contractual
obligations to the Beneficiaries until the date of this Agreement.
 
6.       Termination . This Agreement shall terminate as follows:
 
(a)  If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee. At such time that the Company notifies the Trustee
that a successor trustee has been appointed by the Company and has agreed to
become subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with the United States
District Court for the Southern District of New York and upon such deposit, the
Trustee shall be immune from any liability whatsoever that arises due to any
actions or omissions to act by any party after such deposit; or
 
(b)  At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) and 1(j) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b)
hereof.
 
 
5

--------------------------------------------------------------------------------

 
7.       Miscellaneous .
 
(a)  The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit C . The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee will rely upon account numbers or other
identifying numbers of a beneficiary, beneficiary’s bank or intermediary bank,
rather than names. The Trustee shall not be liable for any loss,
liability or expense resulting from any error in an account number or other
identifying number, provided it has accurately transmitted the numbers provided.
 
(b)  This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflict of laws. It may be executed in several counterparts, each one of which
shall constitute an original, and together shall constitute but one instrument.
 


(c)  This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of Rodman, who, along
with the other underwriters, the parties specifically agree, are and shall be
third party beneficiaries for purposes of this Agreement; and provided further,
any amendment to Section 1(j) shall require the consent of all of the Public
Stockholders. As to any claim, cross-claim or counterclaim in any way relating
to this Agreement, each party waives the right to trial by jury. 
 
(d)  The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the State or County of New York for purposes of
resolving any disputes hereunder.
 
(e)  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:
 
if to the Trustee, to:
 
American Stock Transfer & Trust Company
59 Maiden Lane
New York, New York 10038
Attn: Compliance Department
Fax No.: (718) 921-8209


if to the Company, to:
 
Phoenix India Acquisition Corp.
645 Madison Avenue
12th Floor
New York, NY 10022
Attn: Ramesh Akella, President and Chief Strategy Officer
Fax No.: (212) 371-1302
 
 
6

--------------------------------------------------------------------------------

 
in either case with a copy to:
 
Rodman & Renshaw, LLC
1270 Avenue of the Americas, 16th Floor
New York, New York 10020
Attn: Thomas Pinou, CFO
Fax No.: (212) 356-0530
 
and
 
Gersten Savage LLP
600 Lexington Avenue
New York, New York 10022
Attn: Arthur S. Marcus, Esq.
Fax No.: (212) 813-9768
 
and
 
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Mitchell S. Nussbaum, Esq.
Fax No.: (212) 407-4990
 
(f)  This Agreement may not be assigned by the Trustee without the prior written
consent of the Company.
 
(g)  Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.
 
-  Signature page immediately follows  -
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.
 

       
AMERICAN STOCK TRANSFER & TRUST
COMPANY, as Trustee
 
   
   
    By:  
   /s/ Herbert J. Lemmer
 

--------------------------------------------------------------------------------

Name: Herbert J. Lemmer
 
Title: Vice-President

       
PHOENIX INDIA ACQUISITION CORP.
 
   
   
    By:  
   /s/ Ramesh Akella
 

--------------------------------------------------------------------------------

Name: Ramesh Akella
 
Title: President and Chief Strategy Officer



 
8

--------------------------------------------------------------------------------

 
EXHIBIT A
 
[Letterhead of Company]
 
[Insert date]
 
American Stock Transfer
& Trust Company
59 Maiden Lane
New York, New York 10038
Attn:
 

Re:
Trust Account No. [ ] Termination Letter

 
Gentlemen:
 
Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Phoenix India Acquisition Corp. (“Company”) and American Stock Transfer & Trust
Company (“Trustee”), dated as of __________, 2006 (“Trust Agreement”), this is
to advise you that the Company has entered into an agreement (“Business
Agreement”) with __________________ (“Target Business”) to consummate a business
combination with Target Business (“Business Combination”) on or about [insert
date]. The Company shall notify you at least 48 hours in advance of the actual
date of the consummation of the Business Combination (“Consummation Date”) and
shall provide you with an Officers’ Certificate in accordance with Sections 1(i)
and 2(e) of the Trust Agreement. Capitalized terms used herein and not otherwise
define shall have the meaning ascribed to them in the Trust Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company and Rodman
shall direct on the Consummation Date.
 
On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that (a) the Business Combination has been consummated, and
(b) the provisions of Section 11-51-302(6) and Rule 51-3.4 of the CRS have been
met, to the extent applicable; (ii) the Company shall deliver along with the
oath and report of inspector of election certified by an independent inspector
which may be the Trustee or as otherwise appointed by Rodman (collectively, the
“Report”); and (iii) the Company and Rodman shall deliver to you joint written
instructions with respect to the transfer of the funds, including the Contingent
Discount, held in the Trust Account (“Instructions”). You are hereby directed
and authorized to transfer the funds held in the Trust Account immediately upon
your receipt of the counsel’s letter, the Report, evidence of delivery of the
Stock Certificates, the Officers’ Certificate and the Instructions, in
accordance with the terms of the Instructions. Notwithstanding the foregoing,
upon verification of receipt by you of the Instructions, we hereby agree and
acknowledge that the Property in the Trust Account shall be distributed as
follows: (1) first, to Rodman by wire transfer (or as otherwise directed by
Rodman) in immediately available funds, the aggregate amount of $__________ (or
$____________ as applicable) plus any interest accrued thereon; and (2)
thereafter, to any other Beneficiary in accordance with the terms of the
Instructions. In the event that certain deposits held in the Trust Account may
not be liquidated by the Consummation Date without penalty, you will notify the
Company and Rodman of the same and the Company and, if the amount set forth in
clause (1) shall not have been paid in full, Rodman, shall issue joint written
instructions directing you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company and/or
Rodman. Upon the distribution of all the funds in the Trust Account pursuant to
the terms hereof, the Trust Agreement shall be terminated.
 
 
9

--------------------------------------------------------------------------------

 
In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice.
 

 
Very truly yours, 
       
PHOENIX INDIA ACQUISITION CORP.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title:

       
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title:

 
 
10

--------------------------------------------------------------------------------

 
EXHIBIT B
 
[Letterhead of Company]
 
[Insert date]


American Stock Transfer
& Trust Company
59 Maiden Lane
New York, New York 10038
Attn:



Re:
Trust Account No. [ ] Termination Letter



Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Phoenix India Acquisition Corp. (“Company’) and American Stock Transfer & Trust
Company (‘Trustee’), dated as of __________ , 2006 (‘Trust Agreement’), this is
to advise you that the Board of Directors of the Company has voted to dissolve
the Company and liquidate the Trust Account (as defined in the Trust Agreement).
Attached hereto is a copy of the minutes of the meeting of the Board of
Directors of the Company relating thereto, certified by the Secretary of the
Company as true and correct and in full force and effect.


In accordance with the terms of the Trust Agreement, we hereby (a) certify to
you that the provisions of Section 11-51-302(6) and Rule 51-3.4 of the Colorado
Statute have been met and (b) authorize you, to commence liquidation of the
Trust Account. You will notify the Company and Lehman Brothers Inc. in writing
as to when all of the funds in the Trust Account will be available for immediate
transfer (‘Transfer Date’). Thereafter, you shall commence distribution of such
funds in accordance with the terms of the Trust Agreement and the Company’s
Certificate of Incorporation. Upon the payment of all the funds in the Trust
Account, the Trust Agreement shall be terminated and the Trust Account closed.
 

 
Very truly yours, 
       
PHOENIX INDIA ACQUISITION CORP.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title:

       
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title:

 
 
11

--------------------------------------------------------------------------------

 
EXHIBIT C
 
AUTHORIZED INDIVIDUAL(S)
FOR TELEPHONE CALL BACK
 
AUTHORIZED
TELEPHONE NUMBER(S)
 
 
 
 
 
 
Company:
 
 
 
 
 
 
Phoenix India Acquisition Corp.
645 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Ramesh Akella, President and Chief Strategy Officer
 
 
(212_____ - _____
 
 
 
Rodman:  
 
 
 
 
 
Rodman & Renshaw, LLC
1270 Avenue of the Americas, 16th Floor
New York, NY 10020
Attn: Thomas Pinou, CFO 
 
(212) ___-____  
 
 
 
Trustee:
 
 
 
 
 
American Stock Transfer
& Trust Company
59 Maiden Lane
New York, New York 10038
Attn:
 
(212) ____- ____



 
12

--------------------------------------------------------------------------------

 